                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

GEORGE LOCKABY,                     )
                                    )
                    Plaintiff,      )                   No. 4:18-cv-02056-DCN-TER
             vs.                    )
                                    )                           ORDER
ANDREW M. SAUL, 1 Acting            )
Commissioner of Social Security,    )
                                    )
                    Defendant.      )
____________________________________)

       This matter is before the court on United States Magistrate Judge Thomas

Rogers’s Report and Recommendation (“R&R”) that this court affirm Acting

Commissioner of Social Security Andrew M. Saul’s (“the Commissioner”) decision

denying plaintiff George Lockaby’s (“Lockaby”) application for child disability

insurance benefits (“DIB”) and supplemental security income (“SSI”). Lockaby filed

objections to the R&R. For the reasons set forth below, the court adopts the R&R and

affirms the Commissioner’s decision.

                                  I. BACKGROUND

       Unless otherwise noted, the following background is drawn from the R&R.

       A.      Procedural History

       On November 1, 2014, Lockaby protectively filed an application for child DIB

and an application for SSI. In both applications, he alleged that his disability began on

April 22, 2013. The Social Security Agency denied Lockaby’s claims initially and on



       1
         Andrew Saul is now the Acting Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul is automatically
substituted for Nancy A. Berryhill, former Commissioner, as the defendant in this
lawsuit.

                                             1
reconsideration. Lockaby requested a hearing before an administrative law judge

(“ALJ”), and ALJ James M. Martin held a hearing on May 5, 2017.

       The ALJ issued a decision on October 26, 2017, finding that Lockaby was not

disabled under the Social Security Act. Lockaby submitted a request for review to the

Appeals Council and included additional evidence to be considered. The Appeals

Council denied Lockaby’s request, rendering the ALJ’s decision the final action of the

Commissioner. On July 26, 2018, Lockaby filed this action seeking review of the ALJ’s

decision. The magistrate judge issued an R&R on January 27, 2020, recommending that

this court affirm the ALJ’s decision. ECF No. 16. Lockaby filed objections to the R&R

on February 20, 2020, ECF No. 21, and the Commissioner filed a reply on March 5,

2020, ECF No. 25. Therefore, the matter is now ripe for the court’s review.

       B.      Medical History

       Because Lockaby’s medical history is not directly at issue here, the court

dispenses with a lengthy recitation thereof and instead notes a few relevant facts.

Lockaby was born on January 24, 1995 and had not attained the age of 22 at the time of

his alleged disability onset date. He dropped out of school after completing the tenth

grade, and he has no past relevant work.

       C.      ALJ’s Findings

       The ALJ employed the statutorily-required five-step sequential evaluation process

to determine whether Lockaby was disabled beginning on April 22, 2013. The ALJ first

determined that Lockaby did not engage in substantial gainful activity since his alleged

onset date. Tr. 13. At the second step, the ALJ found that Lockaby suffered from the

following severe impairments: attention deficit hyperactivity disorder (“ADHD”),



                                             2
nonverbal learning disorder, and generalized anxiety disorder. Id. The ALJ also found

that Lockaby suffered from dysgraphia, a nonsevere impairment. At step three, the ALJ

found that Lockaby’s impairments or combination of impairments did not meet or equal

one of the listed impairments in the Agency’s Listings of Impairments (“the Listings”).

Tr. 18; see 20 C.F.R. Part 404, Subpart P, App’x 1.

       Before reaching the fourth step, the ALJ determined Lockaby had the residual

function capacity (“RFC”) to perform a full range of work at all exertional levels but with

several nonexertional limitations. Tr. 20. Specifically, the ALJ found that Lockaby

could sustain concentration, persistence, and pace sufficient to perform simply, routine,

and repetitive tasks, but not at production rate pace. Id. The ALJ also found that

Lockaby is limited to simple work-related decisions, he is capable of frequent interaction

with supervisors and occasional interaction with co-workers, he is never capable of

interacting with the public, and he is limited to tolerating few changes in the routine work

setting, defined as a static work environment. Id. The ALJ notes at step four that

Lockaby has no past relevant work experience. Tr. 23. Finally, at step five, the ALJ

determined that, considering Lockaby’s age, education, work experience, and RFC, he

could perform jobs existing in significant numbers in the national economy, and

concluded that he was not disabled during the period in issue. Tr. 24–25.

                            II. STANDARD OF REVIEW

       This court is charged with conducting a de novo review of any portion of the

magistrate judge’s R&R to which specific, written objections are made. 28 U.S.C. §

636(b)(1). A party’s failure to object is accepted as agreement with the conclusions of

the magistrate judge. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The



                                             3
recommendation of the magistrate judge carries no presumptive weight, and the

responsibility to make a final determination rests with this court. Mathews v. Weber, 423

U.S. 261, 270–71 (1976).

       Judicial review of the Commissioner’s final decision regarding disability benefits

“is limited to determining whether the findings of the [Commissioner] are supported by

substantial evidence and whether the correct law was applied.” Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990). Substantial evidence is “more than a mere scintilla of

evidence but may be somewhat less than a preponderance.” Id. (internal citations

omitted). “[I]t is not within the province of a reviewing court to determine the weight of

the evidence, nor is it the court’s function to substitute its judgment for that of the

[Commissioner] if his decision is supported by substantial evidence.” Id. Where

conflicting evidence “allows reasonable minds to differ as to whether a claimant is

disabled, the responsibility for that decision falls on the [ALJ],” not on the reviewing

court. Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal citation omitted).

However, “[a] factual finding by the ALJ is not binding if it was reached by means of an

improper standard or misapplication of the law.” Coffman v. Bowen, 829 F.2d 514, 517

(4th Cir. 1987).

                                    III. DISCUSSION

       In his initial brief, Lockaby raised two issues with the ALJ’s decision. He argued

that his case should be remanded so that the ALJ could consider additional evidence that

was submitted to the Appeals Council, and he argued that the ALJ erred by failing to

resolve conflicts between the vocational expert’s (“VE”) testimony and information in

the Dictionary of Occupational Titles (“DOT”). The R&R recommending affirming the



                                               4
Commissioner’s decision, finding that remand was not required to consider the additional

evidence and that the ALJ did not err by failing to resolve apparent conflicts between the

VE’s testimony and the DOT. Lockaby only objects to the R&R’s finding regarding the

new evidence; therefore, the court only considers that issue.

       The ALJ issued his decision on October 26, 2017. After receiving the decision,

Lockaby submitted additional evidence to the Appeals Council. That evidence included a

statement from Dr. Jeffrey Craddock, dated May 10, 2018, and treatment records from

Hillcrest Behavioral Medicine, dated November 2, 2017 to May 10, 2018, Tr. 2;

however, the only evidence that is now at issue is Dr. Craddock’s statement. The

Appeals Council declined to consider the additional evidence because it did “not relate to

the period at issue” and “[t]herefore, it does not affect the decision about whether you

were disabled beginning on or before October 26, 2017.” Id.

       As the R&R explained, the Appeals Council will review a case if it “receives

additional evidence that is new, material, and relates to the period on or before the date of

the hearing decision, and there is a reasonable probability that the additional evidence

would change the outcome of the decision.” 20 C.F.R. § 404.970. 2 The R&R then

explained that

       [w]hile the stated reason from the Appeals Council for not exhibiting the
       additional evidence is that the evidence did not relate to the period before


       2
          The court notes that the original version of 20 C.F.R. § 404.970 only required
that the evidence be new, material, and relate back to the relevant time period, and that
“material” was defined as “[a] reasonable possibility that the new evidence would change
the outcome of the case.” Jeter v. Saul, 2020 WL 421472, at *8 (D.S.C. Jan. 9, 2020),
report and recommendation adopted, 2020 WL 419537 (D.S.C. Jan. 27, 2020). The
regulation was amended to re-define “material” as “relevant” and to add the “reasonable
probability” requirement. Id. That amendment became effective on January 16, 2017,
which was nine months prior to the ALJ’s decision and a year and a half prior to the
Appeals Council’s decision.

                                              5
       the date of the hearing decision, the court considers all the regulation factors
       and not just the reason relied on by the Appeals Council on one factor.

Id. As such, the R&R considered whether Dr. Craddock’s letter was new and whether

there was a reasonable probability that the letter would change the outcome of the ALJ’s

decision. The R&R ultimately concluded that remand was not warranted because

Lockaby did not show that there was a reasonable probability that Dr. Craddock’s letter

would have changed the ALJ’s decision.

       Lockaby first takes issue with the magistrate judge considering reasons beyond

the one articulated by the Appeals Council for its decision. Lockaby argues that the court

is constrained to only consider the Appeals Council’s express reason for declining to

consider new evidence, and here that reason is that the evidence did not relate to the

relevant time period. In other words, Lockaby argues that the R&R erred in considering

whether there is a reasonable probability that the additional evidence would have affected

the outcome because the Appeals Council did not mention that factor in declining to

review the additional evidence. In reply, the Commissioner generally argues that

Lockaby’s objections repeat identical arguments that he made in his initial brief, meaning

that they are not truly objections that warrant the court’s review. However, Lockaby’s

argument relates to the magistrate judge’s method of analysis, meaning that he could not

have raised this argument in his initial brief because the magistrate judge had not yet

conducted his analysis. Accordingly, the court will consider it.

       The question that arises is whether a court must only consider the 20 C.F.R. §

404.970 factors explicitly mentioned by the Appeals Council when it declined to consider

new evidence. Lockaby cites to two cases to argue that a court is so constrained. In

Moseley v. Berryhill, the Appeals Council denied review based on the additional


                                              6
evidence’s failure to meet the reasonable probability standard. 2019 WL 2107917, at *10

(D.S.C. Apr. 22, 2019), report and recommendation adopted, 2019 WL 2106181 (D.S.C.

May 14, 2019). The Commissioner then argued that the Appeals Council’s decision was

proper because the plaintiff did not provide good cause for her failure to originally submit

the additional evidence. The R&R, which was subsequently affirmed by the district

court, declined to consider this “post-hoc argument” because the Appeals Council only

denied review based on the reasonable probability standard, not the good cause issue. Id.

The R&R found the same to be true for the Commissioner’s arguments that the additional

evidence was not new or material.

       Similarly, in Merriweather v. Acting Comm’r of Soc. Sec. Admin., the court

assumed that the plaintiff had good cause for failing to submit additional evidence

because the Appeals Council did not state that it rejected the new evidence for that

reason. 2019 WL 3282716, at *8 n.5 (D.S.C. July 22, 2019). Moreover, the court’s own

research revealed another case from this district in which the magistrate judge declined to

consider the plaintiff’s argument that the evidence related back to the relevant time

period because the Appeals Council did not reject the evidence for that reason.

Jackson v. Saul, 2020 WL 90901, at *12 (D.S.C. Jan. 8, 2020).

       However, many courts in this district have considered certain 20 C.F.R. § 404.970

factors even though the Appeals Council did not rely on those factors when declining to

review the case. See Allen v. Berryhill, 2019 WL 6170637, at *9 (D.S.C. May 28, 2019),

report and recommendation adopted, 2019 WL 4622094 (D.S.C. Sept. 23, 2019)

(considering whether the evidence was material despite the fact that the Appeals Council

declined to consider it solely because it did not relate back to the relevant time period);



                                              7
Sanders v. Berryhill, 2019 WL 2016809, at *7 (D.S.C. Apr. 23, 2019), report and

recommendation adopted, 2019 WL 2009298 (D.S.C. May 7, 2019) (considering whether

the additional evidence was new and material when the Appeals Council declined to

consider the evidence only because it did not relate to the relevant time period); Forney v.

Berryhill, 2019 WL 1574284, at *7 (D.S.C. Mar. 25, 2019), report and recommendation

adopted, 2019 WL 1571673 (D.S.C. Apr. 11, 2019) (considering whether the additional

evidence meets the factors articulated in 20 C.F.R. § 404.970(a) despite the fact that the

Appeals Council did not consider the evidence due to a lack of showing of good cause);

Grant v. Berryhill, 2017 WL 3208536, at *9 (D.S.C. July 12, 2017), report and

recommendation adopted, 2017 WL 3193588 (D.S.C. July 26, 2017) (Appeals Council

rejected new evidence based on the date it was prepared, and the court still considered

whether the evidence was new, material, and if there was a reasonable probability that the

new evidence could impact the RFC); Watford v. Comm’r of Soc. Sec. Admin., 2015 WL

1400038, at *16 (D.S.C. Mar. 26, 2015) (considering whether the new evidence was

material and whether there was a reasonable possibility that the new evidence would

change the outcome of the case despite the fact that the Appeals Council declined to

consider the evidence solely based on its timing).

       In sum, courts within this district approach this issue differently. Some only

consider the 20 C.F.R. § 404.970 factors explicitly relied upon by the Appeals Council,

while others find it appropriate to consider factors that were not originally addressed by

the Appeals Council. In light of the lack of authority to suggest otherwise, the court finds

that it was not improper for the magistrate judge to consider the other factors articulated

in 20 C.F.R. § 404.970 beyond the one specifically mentioned by the Appeals Council.



                                             8
As outlined above, courts within this district frequently consider all of the 20 C.F.R.

§ 404.970 factors even though the Appeals Council only relies on one when declining

review, and Lockaby cites to no binding authority that declares it improper for a court to

do so.

         Moreover, the court notes that, contrary to his current argument that timing is the

only factor that the court should consider, Lockaby argued in his initial brief that Dr.

Craddock’s letter is material and that “there is a real possibility” that the letter would

affect the ALJ’s decision. ECF No. 11 at 25–30. In other words, Lockaby faults the

magistrate judge for considering factors on which he presented arguments. Accordingly,

the court finds that the magistrate judge did not err in considering 20 C.F.R. § 404.970(a)

factors other than the one specifically mentioned by the Appeals Council.

         Next, Lockaby objects to the magistrate judge’s findings on those factors. 3 As

discussed above, the regulations require that the Appeals Council review a case if it

“receives additional evidence that is new, material, and relates to the period on or before

the date of the hearing decision, and there is a reasonable probability that the additional

evidence would change the outcome of the decision.” 20 C.F.R. § 404.970(a)(5). The

only rationale provided by the Appeals Council here was that Dr. Craddock’s letter did

not relate back to the relevant time period. As discussed above, the R&R only focused on

whether the letter was new and whether there is a reasonable probability that the letter

would change the outcome of the ALJ’s decision. The R&R assumed without deciding




         3
         Oddly, despite arguing that that magistrate judge should have only considered
whether Dr. Craddock’s letter related back to the relevant time period, Lockaby does not
argue in his objections that the letter does indeed relate back to the relevant time period.
Therefore, the court declines to consider this issue.

                                              9
that the evidence was new but found that there is not a reasonable probability that Dr.

Craddock’s letter would change the outcome of the ALJ’s decision. ECF No. 16 at 12–

14.

       In objecting to these findings, Lockaby first states that he disagrees with the

R&R’s finding that Dr. Craddock’s opinion was not new. Again, the Commissioner’s

general reply is that Lockaby raises the same argument he raised in his initial brief. That

is not so. Lockaby’s objection takes issue with a specific case cited by the magistrate

judge and then provides citations to support his objection to which he had not previously

cited. Therefore, the court will consider Lockaby’s objection.

       Nevertheless, Lockaby’s objection suffers from a fatal flaw—he misstates the

R&R’s finding to which he objects. As noted above, Lockaby “disagree[s] that Dr.

Craddock’s opinion was not knew [sic],” ECF No. 21 at 3, but the R&R did not find that

the evidence was not new. Instead, the R&R noted that it was “unclear whether

[Lockaby] ha[d] met the requirement that the evidence is ‘new’” but assumed, without

deciding, that the evidence was new. ECF No. 16 at 12. Because the basis of Lockaby’s

objections—that the R&R found that the evidence was not new—is incorrect, the court

overrules this objection.

       Next, Lockaby objects to the magistrate judge’s finding that there is not a

reasonable probability that Dr. Craddock’s letter would change the ALJ’s decision. In

reply, the Commissioner again argues that Lockaby is merely repeating his original

argument, and again, the court finds that not to be the case and will consider Lockaby’s

objection.




                                            10
         In its analysis on this factor, the R&R explained that Dr. Craddock’s prior opinion

that was considered by the ALJ “was a compilation and recitation of other medical and

mental health professionals information which the ALJ already considered and weighed.”

ECF No. 16 at 13. The R&R then noted that “[t]here is no indication Dr. Craddock was

intending to support his prior letter opinion with contemporaneous treatment notes during

the relevant period” and that Dr. Craddock’s new letter was “a form of a repeat of the

prior opinion” that was “already weighed by the ALJ.” Id. at 14. The R&R recounted

various evidence that forms “the substantial evidentiary basis for the ALJ’s finding of not

disabled.” Id. at 15. Finally, the R&R noted that the new letter does not fill an

evidentiary gap in the record, as required by Meyer v. Astrue, 662 F.3d 700 (4th Cir.

2011).

         Lockaby argues that Dr. Craddock’s new, more detailed letter contains “specific,

objective observations and resulting limitations greater than those given in the ALJ’s

RFC,” meaning that there is a reasonable probability that Dr. Craddock’s letter would

affect the ALJ’s decision. In addition, Lockaby argues that the R&R “follows defense

counsel’s post hoc argument, setting out select notations that are essentially supportive of

a finding of non-disability” and that despite what the R&R found, there need not be a gap

in evidence that the additional evidence fills before remand is warranted. ECF No. 21 at

5.

         Despite Lockaby’s arguments, the court finds that there is not a reasonable

probability that Dr. Craddock’s letter would affect the ALJ’s decision. Dr. Craddock’s

new letter relies in part on Dr. Lauren Batson’s testing and findings and Lockaby’s

school records; however, the ALJ already reviewed and considered that evidence. Tr.



                                             11
13–15. Dr. Craddock does elaborate on his personal observations of Lockaby, explaining

that Lockaby “exhibits anxious behavior, poor eye contact, poor conversational

engagement, avoidant soft speech, involving both decreased volume and soft tone,

concrete reasoning with limited ability to perform abstract reasoning or detect humor or

similar subtleties of interpersonal interaction.” Tr. 38. According to Dr. Craddock, “[i]t

is difficult to draw conversation from [Lockaby]; he gives very brief answers to

questions, often one-word answers, and does not speak spontaneously.” Id. Dr.

Craddock describes Lockaby as “very awkward” with “rigid and impoverished” thinking.

Id. Dr. Craddock also claims that in conversation, Lockaby lacks awareness of emotional

issues but that “he exhibits frequent bodily concerns that reflect, at least in part, a

sublimation of his emotional difficulties.” Id.

        These observations are consistent with the evidence already considered by the

ALJ. For example, the ALJ considered Dr. Bruce Kofoed’s report, which reflected Dr.

Kofoed’s personal observations of Lockaby. Tr. 16–17. Dr. Kofoed noted that Lockaby

“was slightly anxious” and answered questions with “rather brief, to the point answers.”

Tr. 17. Dr. Kofoed further noted that Lockaby “spoke in somewhat of a monotone

throughout the interview and his speech was somewhat mechanical.” Id. He described

Lockaby as “somewhat flat in terms of his affect” and noted that Lockaby did not laugh,

smile, or cry. Tr. 17. These observations align with Dr. Craddock’s observations that are

recounted in his new letter, and the ALJ considered those observations when making his

decision. Therefore, there is not a reasonable probability that Dr. Craddock’s

observations would affect the ALJ’s decision.




                                              12
       In his new letter, Dr. Craddock goes on to state that Lockaby began having

seizures in 2017 and that his mother recorded one of those seizures. Dr. Craddock opined

that the seizures would be psychogenic or epilepsy, but that Lockaby has not been

diagnosed with any seizure disorder as his family is significantly impoverished and there

are no programs where Lockaby lives that would pay for the required testing. The ALJ

considered the fact that both Lockaby and his mother testified that Lockaby had

experienced seizures but found seizure activity to not be a medically determinable

impairment because there was no medical evidence in the record establishing the

occurrence or treatment of seizures. Tr. 22. It appears that Dr. Craddock’s knowledge of

Lockaby’s seizures also comes from Lockaby and his mother, as there has been no testing

or diagnosis related to seizures, and Dr. Craddock did not attach any medical records

reflecting treatment for seizures. Therefore, Dr. Craddock’s information regarding

Lockaby’s seizures is based on the same source of information that the ALJ relied upon,

namely, testimony from Lockaby and his mother, and the ALJ already considered that

evidence. As such, there is not a reasonable probability that Dr. Craddock’s input on

Lockaby’s seizures would affect the ALJ’s decision.

       Finally, Dr. Craddock opines that “[b]ased solely on his direct observations

alone,” Lockaby would be unable “to attend any activity without having to lose attention

or concentration to the point that he would be nonproductive for hours out of any 8.” Tr.

39. The court understands this to mean that Dr. Craddock is of the opinion that Lockaby

cannot sustain attention or concentration for a period of eight hours. This opinion was

presumably offered in response to the ALJ’s assignment of little weight to Dr.

Craddock’s initial opinion in part because Dr. Craddock did not offer his opinions in a



                                            13
vocationally relevant manner. Therefore, with Dr. Craddock’s opinion now offered in

such a manner, the question remains of whether there is a reasonable probability that Dr.

Craddock’s opinion would affect the ALJ’s decision. The court finds that there is not.

Dr. Craddock does not explain why, based on his observations, he believes that Lockaby

could not sustain attention or concentration for eight hours. Dr. Craddock’s observations,

summarized above, indicate that Lockaby is anxious and struggles to engage in

conversations with others. However, Dr. Craddock fails to explain how his observations

about Lockaby’s conversational skills and general demeanor translate to Lockaby’s

inability to maintain attention or concentration for eight hours. Given this lack of

connection between Dr. Craddock’s observations and his opinion on Lockaby’s ability to

maintain attention or concentration, it is unlikely that Dr. Craddock’s opinion would

affect the ALJ’s decision.

       In sum, the court finds that there is not a reasonable probability that Dr.

Craddock’s letter would affect the ALJ’s decision. Therefore, the Appeals Council

properly declined review of the evidence, and the magistrate judge did not err by so

finding.




                                             14
                             IV. CONCLUSION

      Based on the foregoing, the court ADOPTS the R&R and AFFIRMS the

Commissioner’s decision.

      AND IT IS SO ORDERED.




                                DAVID C. NORTON
                                UNITED STATES DISTRICT JUDGE

March 10, 2020
Charleston, South Carolina




                                     15
